Citation Nr: 1701448	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service connected posttraumatic stress disorder (PTSD) and coronary artery disease (CAD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, with service in Vietnam from August 1970 to October 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are either duplicative of the evidence in the VMBS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

Hypertension did not manifest during active service, within one year of separation from service, was not otherwise related to active service or herbicide exposure, and was not caused or aggravated by the Veteran's service-connected PTSD and/or CAD.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, was not caused by herbicide exposure and is not proximately due to, the result of, or aggravated by a service-connected PTSD and/or CAD.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment records (STRs) and private and VA medical records have been associated with the claims file.  A VA examination in September 2013 with a May 2016 opinion, taken together, are fully adequate to decide the claim as they address the relevant evidence of record and provide opinions regarding the Veteran's theories of service connection.  38 C.F.R. § 3.159(c).

The Board is further satisfied that there has been substantial compliance with the prior April 2016 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2016 remand, the Board requested that a new VA examination and opinion be afforded for the Veteran's hypertension, specifically with regard to whether the Veteran's hypertension was caused by his Agent Orange exposure during service.  An opinion was obtained in May 2016; however, an examination, while requested, was not conducted.  The Board finds that there is substantial compliance, however, as the diagnosis of hypertension and the exposure to Agent Orange are not at issue - only the relationship between the two.  Additionally, the examiner provided a detailed and extensively reported history of the Veteran's hypertension, including notation of any indications of hypertension in service.  The Board further notes that, as the Veteran was afforded an adequate examination in September 2013 and as it was the opinion regarding whether the Veteran's exposure to Agent Orange caused his hypertension which was most necessary to adjudicate the claim, the May 2016 opinion and reported history satisfies that April 2016 remand directives.  Accordingly, there has been substantial compliance with the prior Board remand and the Veteran's claim may be adjudicated herein.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran is seeking direct and secondary service connection for hypertension as related to service, to include as due to Agent Orange Exposure or caused or aggravated by his service connected PTSD or coronary artery disease.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303 (b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. 38 C.F.R. § 3.303 (b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case. 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, is presumed to have been incurred in service if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders, but excluding hypertension.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).  A recent report from The National Academy of Sciences (NAS) placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  No presumptive association, however, has been made.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

The Veteran asserts that his hypertension is due to Agent Orange exposure, is related to service, or was caused or aggravated by his service-connected disabilities.  The Veteran is service-connected for PTSD and CAD.  

The Veteran's STRs are silent for any high blood pressure or hypertension.  The service entrance examination, dated in March 1970, showed blood pressure of 132/76.  In the corresponding report of medical history, the Veteran reported that he had had either high or low blood pressure at one time; the examiner noted hypertension.  The October 1971 separation examination shows blood pressure of 120/80.  The Veteran's DD-214 indicates he served in Vietnam between August 1970 and October 1971, which indicates that he was exposed to Agent Orange.  

Hypertension was diagnosed in 2007.  See December 2007 Oklahoma City VAMC Record.  The Veteran has received consistent VA medical treatment for his hypertension since that time. 

A VA examination was conducted in September 2013 for his hypertension.  The examiner noted the Veteran's diagnosis of hypertension in 2007.  The Veteran noted his current treatment of lisinopril and carvedilol for his hypertension.  He noted his treatment was continuous.  His three blood pressure readings at his examinations were: 114/81, 110/73 and 117/76.  The examiner noted that there was no medical evidence found documenting treatment for hypertension between 1971 and 2007; more than a thirty year absence of treatment.  The examiner further noted that the Veteran was a smoker.  The examiner stated that primary hypertension is defined as a common form of hypertension that occurs in the absence of any evident cause, but that risk factors for such included a history of hypertension, high sodium intake, obesity, a sedentary lifestyle, Vitamin D deficiency and those with certain hostile attitudes and depression.  

The examiner opined that the Veteran's hypertension was less likely than not secondary to his service connected PTSD or CAD.  Specifically, the examiner noted that there exists no definitive link between PTSD and hypertension; although it is well known that stress results in high blood pressure in all individuals, the examiner noted that this is a normal response to the catecholamine release, and such temporary elevation does not aggravate or cause the underlying cause of hypertension.  Specifically regarding whether the Veteran's CAD caused or aggravated his hypertension, the examiner noted that there is no evidence in literature that heart disease is etiologically linked to the cause or aggravation of hypertension.  The examiner concluded that, taking into account the known medical evidence including the Veteran's history and review of the most recent peer reviewed medical journals, that she was unable to state that the Veteran's hypertension was caused or aggravated by his service or service connected disabilities.  

A May 2016 VA opinion was then obtained.  This opinion detailed the Veteran's hypertension history, noting his initial diagnosis, his family history of hypertension and his treatment for such.  When answering whether it was at least as likely as not that the Veteran's hypertension was incurred in service, the examiner found that her review of the STRs showed no evidence of elevated blood pressure readings in active duty and no diagnosis until 2007, thereby finding that it was less likely than not that a nexus existed between his hypertension and service, as generally a diagnosis would manifest within one to two years.  Regarding the Veteran's exposure to Agent Orange in service, the examiner noted the National Health and Nutrition examination survey which listed numerous risk factors for hypertension, including advanced age, history, race, physical inactivity and diabetes.  The examiner noted that although numerous studies have been reviewed, there exists no evidence establishing a positive etiological relationship between the development of hypertension and exposure to Agent Orange.  Regarding the Veteran's secondary claims for his hypertension as being due to PTSD and CAD, the examiner noted that such were less likely than not caused or aggravated by either service connected disability.  

Based on the foregoing, the Board finds that service connection is not warranted for hypertension.  First, the Veteran's hypertension did not manifest during service as elevated blood pressure readings were not noted until approximately 2007.  See 38 C.F.R. § 3.303.  Additionally, no abnormalities with blood pressure were noted in his STRs; he also denied high or low blood pressure or any heart or vascular issues on his service entrance and separation examinations and the STRs were negative for any hypertension.  See 38 C.F.R. § 3.303.  Second, hypertension was not diagnosed within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  

Third, the Veteran's hypertension is not otherwise related to active service, to include as due to Agent Orange exposure.  Hypertension was not diagnosed during service or within one year thereafter.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).  There were no elevated blood pressure readings during service and the gap in between service discharge and the diagnosis of hypertension weighs against a finding of service connection.  See 38 C.F.R. § 3.303(d); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  As noted above, hypertension was not diagnosed until 2007, which is over 30 years after discharge.  But the 2013 and 2016 VA examiner opinions weigh against connecting the Veteran's hypertension to service.  The opinions were that hypertension was less likely as not related to service, noting the Veteran's risk factors, such as smoking, high sodium intake, obesity, a sedentary lifestyle, family history, advanced age, race, and physical inactivity.  The Board finds these opinions highly probative as they are supported by an explanation based on a review of relevant medical evidence, and examination of the Veteran, and specialized medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that service connection is not warranted as due to service.

Fourth, however, the Veteran was exposed to Agent Orange during service.  But hypertension is expressly excluded from the list of disorders that permit presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309(e).  Despite that, however, service connection may otherwise be warranted where Agent Orange exposure is conceded.  See Stefl, 21 Vet. App. 120 (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  But the May 2016 VA examiner's opinion also weighs against connecting the Veteran's hypertension to Agent Orange exposure; although the NAS's finding suggests an association between exposure to herbicides and hypertension, the May 2016 VA examiner's opinion is found to carry greater weight, as the examiner considered the NAS findings and based her opinion upon the Veteran's individual history and circumstances, including his other risk factors for hypertension.  The examiner cited numerous sources, and has relevant knowledge, training, and expertise, and the conclusion is supported by a rationale based on such knowledge, an examination, and her review of the claims file and medical history.  See Nieves-Rodriguez, 22 Vet. App. 295.  As such, the Board assigns significant weight to the May 2016 examiner's opinion and, accordingly finds that service connection is not warranted as due to Agent Orange exposure.

Fifth, the Board finds that the Veteran's hypertension was not caused or aggravated by service-connected PTSD or CAD.  The 2013 and 2016 VA opinions were that the disabilities did not cause the Veteran's hypertension, as his hypertension was most likely primary and caused by other risk factors, including smoking.  Specifically, the 2013 examiner noted that there exists no definitive link between PTSD and hypertension; although it is well known that stress results in high blood pressure in all individuals, the examiner noted that this is a normal response to the catecholamine release, and such temporary elevation does not aggravate or cause the underlying cause of hypertension.  Specifically regarding whether the Veteran's CAD caused or aggravated his hypertension, the examiner noted that there is no evidence in literature that heart disease is etiologically linked to the cause or aggravation of hypertension.  The examiner concluded that, taking into account the known medical evidence including the Veteran's history and review of the most recent peer reviewed medical journals, that she was unable to state that the Veteran's hypertension was caused or aggravated by his service or service connected disabilities.  The May 2016 VA examiner found that the Veteran's hypertension was less likely than not caused or aggravated by either PTSD or CAD, noting the Veteran's family history of hypertension and other risk factors.  The opinions were provided upon thorough review of the claims file and the examiner provided supporting explanations.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 125 (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  Accordingly, the Board finds that his hypertension is not secondary to his service connected disabilities.  

The Veteran has asserted that his service, Agent Orange exposure, or his service connected disabilities caused or aggravated his hypertension, but the Board finds that these statements are not competent.  The Veteran is competent to report symptoms and provide diagnoses that are capable of lay observation, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  The development of hypertension, the effects of Agent Orange on internal processes, and the interrelationship of PTSD, CAD, and hypertension are complicated medical determinations requiring specialized knowledge, and are not capable of lay observation such as ringing in the ears or the presence of a scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, even if the Veteran were competent to provide such opinions, the Board finds the September 2013 and May 2016 VA examiner's opinions more probative as such were based on medical knowledge with supporting explanations and assigns the opinions greater weight.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service connected PTSD and CAD is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


